


Exhibit 10.4

Summary of Amendment to the 2007 Annual Incentive Compensation Plan

          The Compensation Committee (the “Committee”) of the Board of Directors
of Remington Arms Company, Inc. (the “Company”) approved an amendment to the
2007 Annual Incentive Compensation Plan (the “2007 Plan”) on February 29, 2008.
The amendment approved by the Committee eliminated the maximum award limitation
of 150% of an individual’s target bonus, based on the threshold of 110% of
Adjusted EBITDA.

          The 2007 Plan, which was approved by the Committee on January 26,
2007, was a cash bonus plan involving the Company’s Named Executive Officers and
certain other employees. Under the 2007 Plan, participants were generally
entitled to receive a cash bonus if the Company’s Adjusted EBITDA (earnings
before interest, taxes, depreciation and amortization), as adjusted for certain
non-recurring or unusual transactions, exceeded certain target thresholds for
the fiscal year ending December 31, 2007. Each participant was generally
entitled to receive 5% of his target bonus for each 1% of Adjusted EBITDA
beginning at 81% of the Adjusted EBITDA threshold up to a maximum of 110% of
Adjusted EBITDA.

          In connection with its approval of the 2007 Plan, on February 8, 2007
the Committee approved a working capital holdback of 10% of the bonus for the
Named Executive Officers and certain other individuals if specific monthly goals
relating to working capital are not met.

--------------------------------------------------------------------------------